— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Starkey, J.), rendered August 7, 1989f convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s conviction of assault in the first degree arose out of the shooting of a man on September 24, 1988, which left the complainant paralyzed from the waist down. The complainant had known the defendant for several years and, in addition to his unequivocal identification of the defendant as the perpetrator, there was an eyewitness to the shooting who also testified, without contradiction, that the defendant was the assailant.
We have examined the defendant’s contentions, which include, inter alia, attacks on the prosecutor’s summation and the court’s charge. These contentions are largely unpreserved for appellate review (see, CPL 470.05 [2]), and in any event, are either without merit (see, People v Paige, 154 AD2d 318; People v Moore, 173 AD2d 568; People v Ashwal, 39 NY2d 105), or involve errors which were harmless in light of the overwhelming evidence of the defendant’s guilt (see, People v Crimmins, 36 NY2d 230). Mangano, P. J., Harwood, Miller and Santucci, JJ., concur.